Citation Nr: 0820240	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include hepatitis.

2.  Entitlement to service connection for splenomegaly.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to a disability rating greater than 
30 percent for residuals of a left shoulder dislocation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which assigned, in pertinent 
part, a 30 percent rating to the veteran's service-connected 
residuals of left shoulder dislocation effective December 20, 
2002.  The veteran disagreed with this decision in September 
2003, seeking a disability rating greater than 30 percent for 
service-connected residuals of a left shoulder dislocation.

In a February 2004 rating decision, the RO assigned an 
effective date of June 1, 2002, for the 30 percent rating 
assigned to the veteran's service-connected residuals of a 
left shoulder dislocation.  This decision was issued to the 
veteran and his service representative in March 2004.  

This matter also is on appeal from a November 2004 rating 
decision in which the RO denied, in pertinent part, the 
veteran's claims of service connection for a right shoulder 
disability (characterized as recurrent subluxation of the 
right shoulder), splenomegaly, and for a liver disability, to 
include hepatitis.  The veteran disagreed with this decision 
in December 2004.  He perfected a timely appeal on all of his 
claims in September 2005.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence that the veteran's claimed 
liver disability, to include hepatitis, is attributed to 
active service.

3.  There is no medical evidence that the veteran's claimed 
splenomegaly is attributed to active service.

4.  The medical evidence shows that the veteran's residuals 
of a left shoulder dislocation are not manifested by 
unfavorable ankylosis, fibrous union of the humerus, false 
flail joint, or flail shoulder.



CONCLUSIONS OF LAW

1.  A liver disability, to include hepatitis, was not 
incurred during active service.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Splenomegaly was not incurred during active service.  
38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for a disability rating greater than 
30 percent for residuals of a left shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DC's) 5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2003, January 2004, August 2004, 
and in March 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of claimed 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the veteran's claim of service connection for 
splenomegaly, the Board observes that VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  In this 
case, the veteran is seeking service connection for a 
symptom-splenomegaly (or an enlarged spleen)-and not for 
any underlying disability.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters issued to the veteran and his service 
representative issued in August 2003, January and August 
2004, and in March 2006 correctly requested evidence showing 
that his service-connected residuals of a left shoulder 
dislocation had increased in severity, properly identified 
the sources of such evidence, and also invited the veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected residuals of a left shoulder dislocation 
had worsened.  Although the VCAA notice letters did not 
indicate that the veteran also could submit evidence showing 
the effect that worsening of his disability had on his 
employment and daily life, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because 
the veteran's increased rating claim for residuals of a left 
shoulder dislocation is being denied in this decision, the 
Board finds that any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the 
veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the veteran's increased 
rating claim for residuals of a left shoulder dislocation.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2003 and August 2004 letters were issued to the 
veteran and his service representative prior to the  November 
2004 rating decision which denied service connection for a 
right shoulder disability and for a liver disability, to 
include hepatitis; thus, this notice was timely with respect 
to these claims.  Because the March 2003 rating decision was 
fully favorable to the veteran on the issue of an increased 
rating for service-connected residuals of a left shoulder 
dislocation, and because all of the veteran's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  For example, the veteran 
asserted in November 2004 that he had been treated at the VA 
Medical Center in Atlanta, Georgia ("VAMC Atlanta"), in the 
early 1970's for liver and spleen problems.  In response to a 
request for these records, however, VAMC Atlanta notified the 
RO in December 2004 that it had no records for the veteran.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that either the 
veteran's claimed liver disability, to include hepatitis, or 
his claimed splenomegaly may be associated with active 
service.  Thus, an examination is not warranted with respect 
to those claims.  The veteran also has been provided with 
examinations to determine the current nature and extent of 
his service-connected residuals of a left shoulder 
dislocation.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred a liver disability, to 
include hepatitis, and splenomegaly during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any medical history of liver trouble at his 
enlistment physical examination  in May 1966.  Clinical 
evaluation was normal.  The veteran was not treated for any 
liver or spleen problems during active service.  Clinical 
evaluation was unchanged at the veteran's separation physical 
examination in May 1970.

A review of the veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was medical assistant.  He was 
trained as a laboratory assistant.

The post-service medical records show that, on a private 
esophagogastro-duodenoscopy (EGD) in February 2003, the 
veteran complained of epigastric pain, nausea, vomiting, and 
amenia.  The veteran had a mildly enlarged spleen.  

On a private computerized tomography (CT) scan of the 
veteran's abdomen in February 2003, the liver was normal with 
a small cyst in the upper portion of the anterior segment of 
the right lobe but no evidence of biliary ductal dilatation 
or a significant liver mass, an enlarged spleen with an 
estimated volume 21/2 times normal size without evidence of a 
splenic mass or a parenchymal abnormality.  The impressions 
included splenomegaly.

In a December 2004 statement, the veteran contended that he 
had been exposed to hepatitis "while in lab school" and 
"secondary to blood spill in lab."  He contended that other 
classmates of his "all became ill secondary to exposure 
[but] I did not."  He contended further that he had been 
exposed to hepatitis secondary to "water supply in country 
in Vietnam" and while working at VAMC Atlanta.  He also 
contended that he had been treated for liver and spleen 
problems at VAMC Atlanta.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a liver 
disability, to include hepatitis.  The veteran's service 
medical records show no complaints of or treatment for a 
liver disability, to include hepatitis, at any time during 
active service.  Despite the veteran's assertions to the 
contrary, there is no record of treatment for a liver 
disability, to include hepatitis, at VAMC Atlanta in the 
early 1970s.  Because the post-service medical evidence shows 
only that, in February 2003, his liver was normal in size 
with a small cyst and no significant liver mass, there also 
is no evidence of any current liver disability, to include 
hepatitis, which could be attributed to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of a present disability.  

The veteran has identified himself as a "physician's 
assistant/surgeon's associate."  Thus, it appears that the 
veteran has specialized education, training, and experience 
that would qualify him to provide an opinion on this matter.  
The veteran's service personnel records also show that he was 
trained as a laboratory assistant and that he was awarded the 
Vietnam Service Medal with one bronze star.  Accordingly, the 
veteran's statements have probative value and must be weighed 
against the contemporaneous medical evidence of record in 
evaluating his service connection claim for a liver 
disability, to include hepatitis.  

A review of the veteran's statements concerning his claimed 
liver disability, to include hepatitis, shows that he 
contends that he incurred a liver disability as a result of 
in-service exposure to hepatitis.  A review of 
contemporaneous service medical records show no complaints of 
or treatment for any liver problems, to include as a result 
of exposure to hepatitis.  Further, as noted above, there is 
no evidence of any current liver disability, to include 
hepatitis, that could be attributed to active service.  
Accordingly, the Board finds that, although the veteran may 
be a health care professional, his statements are outweighed 
by the competent medical evidence of record showing no liver 
disability that could be related to active service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
splenomegaly.  The veteran's service medical records show no 
complaints of or treatment for an enlarged spleen at any time 
during active service.  The Board recognizes, however, that 
the veteran's EGD in February 2003 revealed a mildly enlarged 
spleen and that his CT scan in February 2003 revealed an 
enlarged spleen 21/2 times normal size without evidence of a 
mass or abnormality.  The presence of a mere symptom alone, 
absent evidence of a medical pathology or other identifiable 
underlying malady or condition that causes the symptom, does 
not qualify as disability for which service connection is 
available.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Further, there is no diagnosis of an 
underlying disability based on his complaint of an enlarged 
spleen (or splenomegaly).  Finally, there is no evidence that 
the veteran currently experiences any disability as a result 
of his splenomegaly.  See Rabideau, 2 Vet. App. at 144 and 
Brammer, 3 Vet. App. at 225.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran has contended that he was treated for unspecified 
spleen problems at VAMC Atlanta in the early 1970s.  As noted 
above, however, this facility notified the RO in December 
2004 that it had no records for the veteran.  Although the 
veteran's EGD and CT scan revealed an enlarged spleen in 
2003, there also is no evidence of any current disability 
based on splenomegaly which could be attributed to active 
service.  Beyond asserting that his enlarged spleen is 
related to service, the veteran has not provided evidence of 
a diagnosed medical pathology or other identifiable 
underlying malady or condition which caused the enlarged 
spleen.  Accordingly, the Board finds that, although the 
veteran may be a health care professional, his statements are 
outweighed by the medical evidence of record showing no 
disability due to splenomegaly that could be related to 
active service.

The veteran also contends that his service-connected 
residuals of a left shoulder dislocation are more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the narrative for the currently appealed rating decision 
issued in February 2004, the RO concluded that, because the 
veteran's limitation of motion of the left (non-dominant) arm 
was to 25 degrees from his side, a 30 percent rating was 
warranted.  The RO also concluded that a higher rating could 
be assigned if there were evidence of left shoulder 
ankylosis.  This indicates that the veteran's service-
connected residuals of a left shoulder dislocation were 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
DC 5201 (limitation of motion of the arm).  See 38 C.F.R. 
§ 4.71a, DC 5201 (2007).  On the last page of the rating 
decision, however, the RO listed DC 5202 (other impairment of 
the humerus) as the rating code for the veteran's service-
connected residuals of a left shoulder dislocation.  DC 5202 
provides a 30 percent rating for frequent episodes of 
recurrent dislocation of the scapulohumeral joint and 
guarding of all arm movements in the dominant arm.  See 
38 C.F.R. § 4.71a, DC 5202 (2007) (emphasis added).  Given 
the apparent confusion regarding the appropriate DC in the 
currently appealed rating decision, the Board will evaluate 
the veteran's service-connected residuals of a left shoulder 
dislocation under all potentially relevant diagnostic codes 
(including DC's 5201 and 5202).

The veteran's service-connected residuals of a left (non-
dominant) shoulder dislocation are evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, DC 5202.  See 38 C.F.R. 
§ 4.71a, DC 5202 (2007).  A 40 percent rating is available 
under DC 5202 for fibrous union of the humerus on the non-
dominant (minor) side.  A 50 percent rating is available for 
nonunion of the humerus (false flail joint) on the minor 
side.  A maximum 70 percent rating is available for loss of 
the head of the humerus (flail shoulder) on the minor side.  
See 38 C.F.R. § 4.71a, DC 5202 (2007).

Limitation of motion of the arm is evaluated under DC 5201.  
A maximum 30 percent rating is available under DC 5201 for 
limitation of motion of the arm to 25 degrees from the non-
dominant (minor) side.  See 38 C.F.R. § 4.71a, DC 5201 
(2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The recent medical evidence shows that, on private outpatient 
treatment in December 2001, the veteran complained of chronic 
left shoulder pain associated with shoulder dislocations and 
decreased range of motion and decreased ability to use his 
left shoulder.  He reported dislocating his left shoulder 
3 times during active service.  Physical examination of the 
left shoulder showed decreased range of motion to flexion, 
elevation, and external and internal rotation, and pain with 
range of motion testing.  X-rays of the left shoulder showed 
osteoarthritis and some arthopathy in the rotator cuff 
region.  The impressions included probable rotator cuff tear, 
osteoarthritis of the left shoulder, and chronic left 
shoulder pain and dislocation.

Following a private magnetic resonance imaging (MRI) scan of 
the veteran's left shoulder in January 2002, the impressions 
were a complete tear of the tendon of the left supraspinous 
muscle with only slight retraction of the fragments and mild 
impingement changes secondary to a small spur arising from 
the inferior surface of the acromion process of the left 
scapula.

The veteran had left shoulder surgery at a private facility 
in March 2002.  The pre-operative and post-operative 
diagnoses were rotator cuff tear of the left shoulder.

On VA examination in February 2003, the veteran complained of 
markedly limited range of motion in the left shoulder and 
"an unpleasant pop" on abduction.  He reported dislocating 
his left shoulder during active service and undergoing left 
shoulder surgery 4 months earlier.  He also reported pain, 
weakness, fatigability, lack of endurance, and stiffness in 
the left shoulder but denied any swelling or redness.  There 
were periods of flare-ups causing quite severe pain for 2 or 
3 days at a time about 6 times a month.  He denied any 
inflammatory arthritis.  The veteran was right-hand dominant.  
Physical examination of the left shoulder showed abduction to 
90 degrees, flexion to 95 degrees, external and internal 
rotation were not measured "because of the obvious pain that 
was produced," pain at rest and increased pain on range of 
motion testing, definite signs of resistance and some 
grimacing.  X-rays showed mild degenerative joint disease of 
the left shoulder with no evidence of glenohumeral joint 
dislocation.  The diagnoses included bilateral shoulder 
dislocation with recurrent subluxation and status-post 
surgery for a rotator cuff tear of the left shoulder.

On VA examination in November 2003, the veteran complained of 
"considerable pain and weakness" in his shoulders "for a 
number of years" and chronic dislocation of his left 
shoulder.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  The veteran 
reported dislocating his left shoulder several times while on 
active service.  He experienced "a dull pain at most times 
with occasional episodes of sharp pain" and almost daily 
flare-ups of pain in the left shoulder.  He also reported a 
lack of endurance and popping in his left shoulder although 
he denied any dislocations.  The veteran worked as a 
physician's assistant.  Physical examination of the left 
shoulder showed forward flexion to 70 degrees, abduction to 
80 degrees, external rotation to 35 degrees with some pain, 
internal rotation to 30 degrees, with pain being the limiting 
factor in shoulder movements.  The veteran reported that his 
shoulder pain interfered with his sleep, caused trouble 
driving, and created difficulty in putting on his shirt and 
reaching behind and in performing personal hygiene.  The 
diagnoses included pain and limitation of motion of the left 
shoulder.  

On VA examination in January 2004, the veteran complained of 
joint pain in his shoulders.  He reported a history of 
bilateral shoulder injuries during active service.  Physical 
examination showed a limited range of motion in both 
shoulders.  The diagnoses included status-post bilateral 
shoulder repair with chronic pain and limited range of 
motion.

On VA examination in June 2006, the veteran complained of 
residuals of left shoulder dislocation.  The VA examiner 
reviewed the veteran's medical records.  The veteran was 
right-hand dominant.  He denied any joint deformity or 
instability but reported joint pain.  He reported that his 
shoulder pain radiated in to his neck and that his last 
shoulder dislocation was prior to surgery in 2001.  Active 
range of motion testing of the left shoulder showed forward 
flexion to 86 degrees with pain throughout motion, abduction 
to 68 degrees with pain throughout motion, external rotation 
to 74 degrees with pain throughout motion, and internal 
rotation to 86 degrees with pain throughout motion.  Passive 
range of motion testing of the left shoulder showed forward 
flexion to 86 degrees with pain throughout motion, abduction 
to 68 degrees with pain throughout motion, external rotation 
to 62 degrees with pain throughout motion, and internal 
rotation to 74 degrees with pain throughout motion.  There 
was no additional loss of range of motion with repetitive 
motion testing except that forward flexion was reduced to 
82 degrees due to increased pain.  X-rays of the left 
shoulder showed mild degenerative changes with no evidence of 
fracture or dislocation.  The diagnosis was residuals of left 
shoulder dislocation with degenerative arthritis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 30 percent for service-connected residuals of a left 
shoulder dislocation.  Despite the apparent confusion in the 
currently appealed rating decision about the appropriate DC 
for evaluating the veteran's service-connected left shoulder 
disability, as noted above, there is no medical evidence 
supporting a higher rating than 30 percent under any of the 
potentially applicable DC's for evaluating shoulder 
disabilities.  The veteran has reported that he is right-
handed, so his left side is the minor (non-dominant) side.  
There is no evidence of unfavorable left shoulder 
ankylosis limited to 25 degrees from the side such that the 
veteran is entitled to a higher rating under DC 5200.  The 
veteran currently is receiving the maximum 30 percent rating 
for limitation of motion of the arm for the minor side, as 
the RO noted in the narrative for the currently appealed 
rating decision; thus, he is not entitled to a higher rating 
under DC 5201.  The Board recognizes that the veteran has 
experienced recurrent dislocation of the scapulohumeral 
joint; this may be the basis for the reference to DC 5202 on 
the last page of the currently appealed rating decision.  
There is no medical evidence, however, of fibrous union, non-
union (false flail joint), or loss of head of the humerus 
(flail shoulder) such that the veteran is entitled to a 
higher rating under DC 5202.  In fact, the veteran reported 
in June 2006 that his last shoulder dislocation was prior to 
surgery in 2001.  Finally, there is no evidence of malunion, 
non-union, or dislocation of the clavicle or scapula such 
that the veteran is entitled to a separate compensable rating 
for such disability under DC 5203.  See 38 C.F.R. §§ 4.14, 
4.71a, DC's 5200-5203 (2007).  

Applying the DeLuca factors also does not result in a higher 
rating for the veteran's service-connected left shoulder 
disability.  VA examination in February 2003 showed a full 
range of motion on left shoulder abduction and flexion; there 
was, however, no left shoulder rotation due to pain.  VA 
examination in November 2003 showed an almost full range of 
motion on abduction, limited flexion, and very limited 
external and internal rotation.  Finally, VA examination in 
June 2006 showed an almost full active range of motion on 
flexion and internal rotation and limited range of motion on 
abduction and external rotation.  The VA examiner noted that 
there was no additional limitation of motion on repetitive 
testing of the left shoulder except that flexion was 
decreased to 82 degrees secondary to pain.  Accordingly, the 
Board finds that a disability rating greater than 30 percent 
for residuals of a left shoulder dislocation is not 
warranted.


ORDER

Entitlement to service connection for a liver disability, to 
include hepatitis, is denied.

Entitlement to service connection for splenomegaly is denied.

Entitlement to a disability rating greater than 30 percent 
for residuals of a left shoulder dislocation is denied.


REMAND

The veteran contends that his right shoulder disability is 
related to active service.  A review of the veteran's claims 
file shows that he was treated for right shoulder problems 
during and after active service.  In fact, following VA 
examination in November 2003, the VA examiner opined that 
"there is a relationship between the veteran's right wrist 
condition and right shoulder condition."  The veteran's 
right wrist ganglion cyst is currently service-connected.  As 
noted above, the veteran also trained as a medical assistant 
during active service and has worked as a physician's 
assistant since service separation.  Given the foregoing, the 
Board finds that, on remand, the examiner who conducted the 
November 2003 VA examination should be requested to provide 
an opinion as to the contended causal relationship between 
the veteran's right shoulder disability and active service.  
If this examiner is not available, then the veteran should be 
scheduled for a new VA examination to determine the nature, 
extent, and etiology of his right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA Medical 
Center in Albuquerque, New Mexico, Bonnie 
Renfro, M.D., if available, for an 
addendum to the November 7, 2003, VA 
joints examination report.  The claims 
folder should be made available to this 
examiner for review.  Specifically, after 
reviewing the veteran's claims file, this 
examiner should opine if the veteran's 
right shoulder disability is at least as 
likely as not (a 50 percent or greater 
probability) related to active service or 
his service-connected wrist disability.

2.  If, and only if, Bonnie Renfro, M.D., 
is not available, then schedule the 
veteran for VA examination for the purpose 
of determining the current nature and 
likely etiology of his right shoulder 
disability.  The claims folder should be 
made available to the examiner(s) for 
review.  Based on the examination and 
review of the record, the examiners should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed right shoulder disability is 
causally linked to any incident during 
service or his service-connected wrist 
disability.

3.  Thereafter, readjudicate the claim for 
service connection for a right shoulder 
disability on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


